Citation Nr: 0411921	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  95-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to July 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for bipolar 
disorder and assigned a 10 percent evaluation, effective July 
2, 1993.

This case was remanded by the Board in November 1996, October 
1997, January 1999, and May 2003 for additional development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review. 


FINDING OF FACT

Bipolar disorder is manifested by no more than mild 
impairment of social and industrial adaptability and symptoms 
which are controlled by medication.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for bipolar disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9206 (prior to November 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9432 (as of November 
1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim for an increased evaluation for 
bipolar disorder by means of the November 2003 letter and the 
discussions in the September 1993 statement of the case and 
the August 1996, July 1997, June 2002, and July 2003 
supplemental statements of the case.  Specifically, in the 
November 2003 letter, the RO stated that that in order to 
establish an initial evaluation in excess of 10 percent for a 
psychiatric disorder, the evidence needed to show that his 
condition met the criteria for the next higher evaluation.  
In the September 1993 statement of the case, the RO provided 
the veteran with the criteria for 10 percent and 30 percent 
evaluations for a psychotic disorder.  For example, the 
statement of the case showed that in order to warrant a 
30 percent evaluation for a psychosis, such as bipolar 
disorder, the evidence needed to show definite impairment of 
social and industrial adaptability.  In the August 1996 
supplemental statement of the case, the RO stated that the 
30 percent evaluation was not warranted "unless evidence 
demonstrates definite impairment of social and industrial 
adaptability." 

In the July 1997 supplemental statement of the case, the RO 
noted that the criteria for evaluating psychiatric disorders 
had changed (in November 1996) and provided the veteran with 
the new criteria for a 30 percent evaluation.  This informed 
the veteran that in order to warrant a 30 percent evaluation, 
the evidence would need to show the following:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

This supplemental statement of the case also provided the 
veteran again with the criteria for a 30 percent evaluation 
based upon the criteria in effect prior to November 1996.  
Thus, the veteran was informed of the evidence needed for an 
evaluation in excess of 10 percent for bipolar disorder based 
on criteria in effect prior to November 1996 and that in 
effect as of November 1996.  Based on the above, the Board 
finds that VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed to 
substantiate his claim.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
November 2003 letter, the RO stated that VA was responsible 
for obtaining relevant records from any federal agency, which 
would include medical records from military hospitals, VA 
hospitals, private hospitals (where VA authorized treatment), 
and from the Social Security Administration.  Additionally, 
the RO stated that VA would make reasonable efforts to obtain 
relevant records held by a non-federal agency, which included 
records from State or local governments, private doctors and 
hospitals, and current or former employers.  The RO stated 
that the veteran must provide enough information about these 
records so that VA could request them from the person or 
agency who had them.  It added that it was the veteran's 
responsibility to make sure that VA received all requested 
records that were not in the possession of a federal 
department or agency. 

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  Additionally, the RO has had the veteran 
undergo several examinations in connection with his service-
connected bipolar disorder.  VA treatment records, dated from 
1993 to 2002, from the VA Medical Center in Dallas, Texas, 
have been associated with the claims file.  The veteran has 
not indicated having received any treatment from a private 
doctor or hospital.  In fact, he has not indicated the 
existence of any additional records that would aid in 
substantiating the claim.  

The Board notes that the Court decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the initial AOJ decision was made prior to 
the veteran being provided with the notice required by 
38 U.S.C. § 5103(a).  However, assuming solely for the sake 
of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in July 1993.  The AOJ provided its 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim in January 2004 
(the record reflects that the November 2003 letter was 
returned as "unclaimed" and the RO re-sent the November 
2003 letter in January 2004).  Because the VCAA notice in 
this case was not provided to the veteran prior to the AOJ 
adjudication which determined that the veteran warranted a 
10 percent evaluation for bipolar disorder, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  While the Court did 
not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran was provided with 60 days to submit additional 
evidence.  No evidence was received.  In each of the 
supplemental statements of the case, the veteran was provided 
with 60 days to submit additional evidence, and he has not 
done so.  Any evidence associated with the claims file has 
been that which VA has ordered (psychiatric evaluations ) or 
VA has obtained on behalf of the veteran (VA treatment 
records).  The Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

In the Pelegrini decision, the Court also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the November 2003 letter that was 
provided to the veteran does not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 2003 
letter, the RO provided the veteran with a list of the 
evidence of record.  The RO stated that it needed additional 
evidence from the veteran, such as if he had been treated at 
a VA facility or a private facility.  The veteran did not 
respond to that letter.  Additionally, in the June 2002 
supplemental statement of the case, the RO provided him with 
the fourth element by including the provisions of 38 C.F.R. 
§ 3.159(b)(1).  While the November 2003 letter does not 
contain the "magic words," the veteran has essentially been 
informed to submit evidence that pertains to his claim.  The 
Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A January 1993 Medical Evaluation Board indicates that the 
veteran was hospitalized in January 1993 and diagnosed with 
bipolar disorder with psychotic features, acute, moderate, in 
remission on Haloperidol and Lithium, as manifested by 
persistently elevated irritable mood, grandiosity, pressured 
speech, and auditory hallucinations.

A May 1993 treatment record shows that the examiner found the 
veteran had no current symptoms of mania, depression, or 
psychosis.

A July 1993 VA outpatient treatment report shows that the 
veteran denied suicidal and homicidal ideations and that he 
had had no gestures in the past.  The nurse stated that the 
veteran was oriented times three and that his thoughts were 
relevant, logical, and coherent.  His speech was clear 
without delusions or hallucinations.  His affect was 
congruent with thoughts.  The veteran was cooperative and 
groomed appropriately.  In August 1993, he was seen again.  
The social worker stated the veteran was not suicidal or 
homicidal.  She noted the veteran reported a history of 
delusions, but denied any current ones and denied paranoia.  
The veteran was well dressed, likeable, alert, and oriented 
times three.  The social worker noted the veteran was doing 
well on current medication.  She stated the veteran's bipolar 
disorder was currently stable.  

In September 1993, the veteran denied any racing thoughts, 
confusion, referential thoughts, sleep problems, paranoia, 
hallucinations, hyper-religiosity, and overinvolvement in 
activities.  He stated he had recently enrolled in the 
university as a sophomore.  The examiner stated that the 
veteran was bright, cheerful, with good eye contact and 
fluent, non-rapid speech.  The veteran was not psychotic or 
suicidal.  The impression was bipolar disorder, manic, in 
full remission.  A treatment record later that month showed 
that the examiner again found the veteran's bipolar disorder 
in remission.

In November 1993, the veteran reported being upset about a 
recent break-up with a long-distance relationship.  He denied 
racing thoughts, paranoia, hallucinations, decreased need for 
sleep, suicidal ideation, severe depression, grandiosity, and 
referential thinking.  He acknowledged feelings of sadness 
and hurt.  The examiner stated the veteran was sad, alert and 
oriented times three.  He stated the veteran's bipolar 
disorder was stable but noted the veteran had some recent 
psychosocial stressors.  A treatment report later that month 
showed that the veteran was a full-time student and was doing 
well scholastically.  The veteran denied any symptoms of 
significant depression, psychosis, mania, or suicidality.  
The veteran was alert, oriented times three, bright, 
cheerful, euthymic, non-psychotic, and non-suicidal.  The 
examiner entered a diagnosis of bipolar disorder-in 
remission.

In December 1993, the veteran's mother called the veteran's 
psychiatrist, expressing concern that the veteran was 
relapsing.  She stated the veteran had been in finals and had 
become more stressed and irritable.  She reported he had made 
impulsive spending decisions and had been drinking.  The 
veteran's mother noted the veteran had been able to keep his 
grades up (A's and B's).  The examiner stated he thought the 
veteran may be approaching more of a full-blown manic state 
and to have the veteran contact him for an emergency 
appointment the next week.  At that meeting, the veteran was 
noted to be neatly dressed with good eye contact and fluent, 
non-rapid, non-pressured speech.  The veteran's mood was 
"upset," and affect was congruent, reactive, and 
appropriate.  His memory was intact.  There were slight 
racing thoughts but no looseness of associations, flight of 
ideas, paranoia, ideas of reference, hallucinations, 
disorganization, or hyper-religiosity.  There were no 
suicidal or homicidal ideations.  The impression was bipolar 
illness, recurrent, with hypomanic/depressed picture.  The 
examiner noted that the veteran agreed to increase the dosage 
of his medication to avoid a full-blown manic episode.

In January 1994, the veteran reported he was still a full-
time student and that school was going well, as was his 
social life.  He denied psychiatric complaints and symptoms 
of depression, mania, psychosis, or suicidality.  The 
examiner stated the veteran was euthymic, non-psychotic, and 
non-suicidal.  He entered an impression of bipolar, in 
remission.  These same findings were made in April and May 
1994 treatment records.

August 1994 and December 1994 treatment records show that the 
veteran was doing well in school (3.5 grade point average 
(GPA)) with no evidence of depression, mania, or psychosis 
evident.  In June 1995, the examiner stated, "Given [the 
veteran's] current excellent functioning, I am reluctant to 
adjust his medications."  He stated the veteran would be 
seen in three months.  In February 1996, the examiner stated 
the veteran had bipolar disorder, which had been in full 
remission.  He stated the veteran's mood had been stable and 
the veteran had been tolerating the stress of a job search.

A December 1996 VA psychiatric evaluation report shows that 
the veteran stated he was on Lithium.  The examiner stated 
the veteran was well groomed and participated in the 
evaluation with courtesy and good cooperation.  He stated the 
veteran had mildly increased psychomotor activity, 
volubility, and smiled frequently.  He concluded the veteran 
was "a little bit on the high side on the affective 
status," but that his general condition was "still judged 
as within acceptable normal limits."  The examiner added 
that the veteran appeared to be able to adjust with normal 
social contact and satisfy his job conditions.  He stated the 
veteran also appeared to be an intelligent man with fine 
vocabulary and excellent sentence construction.  Psychotic 
content was not observed.  He entered a diagnosis of bipolar 
disorder.  

July 1997 treatment reports show that the veteran was doing 
well and had not been hospitalized for his bipolar disorder 
since he was in service.  He was described as amiable and 
well groomed without suicidal ideation, homicidal ideation, 
and auditory and visual hallucinations.  

A March 1998 VA psychiatric evaluation report shows that the 
veteran reported he had earned a Bachelor's degree in 
psychology and had recently become a certified person in 
human resources.  The veteran stated he had worked for a 
technology company selling aviation maintenance parts but 
that after his recent certification, he wanted to have a 
higher level job, which corresponded to his educational 
achievement.  The examiner stated the veteran was cleanly 
dressed and participated in the examination with good 
cooperation and courtesy.  His psychomotor activity was 
flowing a little bit on the high level.  He had mild flight 
of ideas.  The examiner stated the veteran was not hypomanic 
as of yet, but that he was on the borderline of it.  The 
veteran knew the date and the president, but he had 
difficulty with abstract interpretation, but otherwise 
answered correctly all the questions asked for cognitive 
evaluation.  The diagnostic impression was bipolar disorder, 
"moderately serious, currently at the mildly elevated 
manifestations."  The examiner entered a Global Assessment 
of Functioning (GAF) score of 85.  

In May 1998, the veteran was noted to be looking for a job 
and feeling discouraged.  The following month, he reported 
having written out a suicide note and sitting with a gun in 
his hand.  He spoke of feeling worthless and down about not 
being able to get a job.  The veteran reported he had wanted 
to be seen for assistance.  He began being seen weekly for 
psychotherapy.  The veteran missed several appointments, but 
was seen in July 1998.  At that time, he was described as 
having a fair mood.  The veteran denied mood swings.

A March 1999 VA psychosocial assessment shows that the 
veteran reported he had worked in 1996 as a computer operator 
and inventory control and had left that job for a better 
paying one, and subsequently left that job in February 1998 
because it was a small company that showed partiality to 
family members.  He stated he had looked for work for the 
past 13 months and had found a job selling ad space for a 
magazine, which would begin the following month.  The veteran 
was living with three roommates and his fiancée.  He had been 
living with the fiancée for over a year and the relationship 
was going well.  The veteran stated he felt his bipolar 
illness was well controlled on medication.  He reported 
periods of irritability and impatience and felt he had to 
constantly monitor his mood and emotions to avoid a manic or 
depressed state.  The veteran stated he had felt very low the 
prior year when he was unable to find a job.  The social 
worker stated the veteran was pleasant, alert, remained 
focused, and had good eye contact.  She stated the veteran's 
thought content was appropriate and his mood was euthymic 
without evidence of psychosis.  The social worker noted that 
the veteran had very good knowledge and insight of his 
bipolar disorder and appeared psychiatrically stable.  Her 
determination was that the veteran had only mild impairments 
in occupational and social adjustments.

A March 1999 VA psychiatric evaluation report shows that the 
veteran reported he had a period of time where he had 
suicidal thoughts and had run up credit cards and used up all 
of his savings.  He stated he wanted to get some weekend work 
to help pay off his bills and that he was going to be 
starting a new job working for a magazine.  The veteran 
denied having any symptoms at the time.  He stated he handled 
stress better when he was "behind some."  He denied any 
crying and any thoughts of suicide.  The veteran gave the 
correct date and could name the last three presidents and the 
current governor.  The examiner stated the veteran was neat 
in his dress, likeable, had a sense of humor, was 
cooperative, and was goal directed.  The veteran was oriented 
as to time, place, and person.  He was able to organize his 
thoughts and expressed himself well.  He spoke slightly fast 
but within acceptable limits.  Affect and mood were normal.  
The examiner did not see any psychosis, delusions, 
hallucinations, or organicity.  Intellect was above average, 
and memory and judgment were good.  As to insight, the 
examiner stated the veteran had "some."  He entered a 
diagnosis of bipolar disorder and assigned a GAF score of 80.  
The examiner stated the veteran was stable and wanted to 
work.  He noted that the veteran joked that he probably blew 
his exam by presenting himself as he was-he did not try to 
fake anything.  The examiner noted that the veteran had one 
psychotic episode and had worked regularly since discharge 
from service.  He added the veteran did not have a lot of 
problems when employed.  The examiner stated that the veteran 
would make a good employee based on his observation of the 
veteran.  He noted he did not see any panic attacks, 
delusions, hallucinations, or inappropriate behavior or 
disorientation, memory loss, suicidal ideations, or obsessive 
rituals.

In June 1999, the veteran reported he had been agitated for 
the past week.  He stated that his wife was having a custody 
battle with her ex-husband.   He stated he had been 
unemployed since earlier in the month.  

A January 2000 VA outpatient treatment report shows that the 
veteran reported he had enjoyed the holidays and that he felt 
more stable.  He denied depression and suicidal and homicidal 
ideations.  In September 2000, the examiner stated the 
veteran had remained stable without signs of decompensation.  
The veteran denied depression or mania, but stated he had 
occasional irritability.  He was employed as a real estate 
appraiser.  He reported occasional paranoia.  The examiner 
stated he discussed with the veteran taking a mood stabilizer 
due to his persistent mild irritability.  

In January 2001, the veteran stated he had enjoyed the 
holidays.  He was still working as a real estate appraiser.  
The veteran denied mania or depression and stated he had only 
occasional irritability, which was manageable.  In August 
2001, the examiner stated the veteran's bipolar disorder was 
stable.  

In January 2002, the examiner stated the veteran's mood was 
good and that the veteran denied mood swings, mania, 
depression, and irritability.  He stated the veteran's 
bipolar disorder was stable.  In July 2002, the veteran 
reported that there was marital stress with his wife since 
she had regained custody of her two children.  He stated that 
he and his wife had separated and he felt hurt.  The veteran 
denied mood swings, mania, depression, and irritability.  He 
also denied suicidal or homicidal ideation, plan, or intent.  
The impression was bipolar disorder.  

A March 2002 VA psychiatric evaluation report shows that the 
examiner noted the veteran had been married for three years 
and had had a great deal of marital difficulty.  The veteran 
reported that when his wife had been in a custody battle with 
her ex-husband, he, the veteran, had become irritable, angry, 
variably hypomanic and depressed.  He noted that when his 
wife got custody of her children, this had brought about 
considerable improvement in his condition.  The examiner 
noted the veteran was currently working and was taking 
classes in real estate and was planning to be a real estate 
representative.  He stated the veteran was cleanly dressed 
and participated in the examination with "perfect 
cooperation."  The veteran appeared to be well balanced.  He 
was neither hypomanic nor depressed.  The prosody of his 
speech was good and the content was relevant and meaningful.  
The examiner stated the veteran reported socially well-
adjusted behavior and that the veteran was performing 
"fairly well."  He entered a diagnosis of bipolar disorder 
and assigned a GAF score of 70.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
bipolar disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (the Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the criteria for mental disorders 
changed in November 1996.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process is concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Therefore, 
the Board must evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.  However, in a recent opinion, VA's 
Office of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.  Thus, the Board can apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change-here, November 1996.

Thus, the Board will lay out both the old criteria and the 
new criteria for the benefit of comparing the two.  The old 
criteria and the applicable ratings are as follows, in part:

Definite impairment of social and 
industrial adaptability - 30 percent 
disabling.

Mild impairment of social and industrial 
adaptability - 10 percent disabling.

38 C.F.R. § 4.132, Diagnostic Code 9206 (1993 - 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 
1993).  It stated that the word definite represented a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  

The criteria as of November 1996 and the applicable ratings 
are as follows, in part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9432 (November 1996 to 
present).

After having carefully reviewed the evidence, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for bipolar disorder.  
Throughout the appeal period, the veteran's bipolar disorder 
has remained stable.  He has had periods of more stress, when 
his bipolar disorder symptoms increased, but on the whole, 
the veteran is functioning well.  

As stated above, only the criteria in effect from 1993 to 
November 1996 for psychotic disorders is applicable to the 
veteran's claim for that time period.  During that time 
frame, the veteran's bipolar symptoms caused no more than 
mild impairment of social and industrial adaptability.  For 
example, in July 1993, the veteran denied any homicidal or 
suicidal ideations.  He was oriented times three, and his 
thoughts were relevant, logical, and coherent.  His speech 
was clear and without delusions and hallucinations.  His 
affect was congruent with thoughts, and he was cooperative 
and groomed appropriately.  In August 1993, a VA social 
worker stated the veteran's bipolar disorder was stable.  In 
September 1993 and November 1993, a VA psychiatrist 
determined that the veteran's bipolar disorder was in 
remission.  

In December 1993, the veteran had a period of increased 
symptomatology.  However, the veteran was in school at that 
time and was keeping his grades to A's and B's.  When the 
veteran was seen later that month, he had good eye contact 
and fluent, non-rapid, non-pressured speech.  Memory was 
intact.  There were no looseness of associations, flight of 
ideas, paranoia, ideas of reference, hallucinations, 
disorganization, or hyper-religiosity.  By January 1994, the 
VA psychiatrist determined the veteran's bipolar disorder was 
in remission.  In August 1994 and December 1994, the 
veteran's GPA was 3.5 and the veteran was noted to be doing 
well in school.  There was no evidence of depression, mania, 
or psychosis.  The examiner described the veteran's 
functioning as "excellent."  In February 1996, the VA 
psychiatrist stated the veteran's bipolar disorder was in 
full remission and that the veteran's mood had been stable 
and the veteran was able to tolerate the stress of a job 
search.

The above described symptoms are indicative of no more than 
mild impairment of social and industrial adaptability.  
Findings that the veteran's bipolar disorder was in remission 
and that his functioning was "excellent" establish that the 
veteran's bipolar disorder was only mildly disabling.  The 
veteran was in college taking classes and doing very well 
academically.  He had a stressful time in December 1993, but 
he had recovered from it within a month.  The 10 percent 
evaluation contemplates periods of increased symptomatology.  
See 38 C.F.R. § 4.1 ("[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Therefore, the Board finds that the 
veteran was appropriately rated at 10 percent disabling from 
1993 to 1996.  

Considering the 30 percent evaluation in effect prior to 
November 1996, the Board finds that the preponderance of the 
evidence is against a finding that the veteran meets the 
criteria for that evaluation.  Again, the veteran was in 
school during this period and he had approximately a 3.5 GPA, 
which would indicate that the veteran was functioning at an 
above-average level.  As noted above, the term "definite" 
impairment of social and industrial adaptability would be 
indicative of the veteran's functioning being more than 
moderate but less than rather large.  There is no showing 
that the veteran's impairment in social and industrial 
adaptability is more than moderate.  During this time period, 
his bipolar disorder was consistently described as being in 
remission.  Under the pre-November 1996 criteria, a psychotic 
disorder in remission warranted a noncompensable evaluation.  
The veteran's 10 percent evaluation fully compensates him for 
the level of his service-connected disability.  Thus, the 
Board finds that the preponderance of the evidence is against 
the assignment of the next higher evaluation for bipolar 
disorder for the period between 1993 and 1996.

As to the veteran's symptoms as of November 1996, the Board 
must apply both the pre-November 1996 criteria and the post-
November 1996 criteria to the veteran's claim and utilize the 
one that is more favorable to the veteran's claim.  The Board 
finds, however, that neither criteria is more favorable to 
the veteran's claim for an increased evaluation from November 
1996.  The veteran's service-connected disability would fall 
under the 10 percent evaluation under both criteria.  For 
example, in December 1996, the veteran participated in the 
psychiatric evaluation with courtesy and good cooperation.  
The examiner noted the veteran was a bit on the "high 
side," but that the veteran's bipolar disorder was still 
within acceptable normal limits.  He stated the veteran would 
be able to adjust to social contact and satisfy his job 
conditions.  He found the veteran to be very intelligent with 
excellent sentence construction.  There was no psychotic 
content observed.

In July 1997, the veteran was amiable and well groomed 
without suicidal ideation, homicidal ideation, and auditory 
and visual hallucinations.  In March 1998, the veteran 
reported he had changed jobs because he wanted a higher-level 
job, which corresponded to his educational achievement.  The 
veteran participated in the evaluation with good cooperation 
and courtesy.  He had mild flight of ideas and was on the 
borderline of hypomania.  The examiner entered a GAF score of 
85.  In May 1998, the veteran had period of increased 
symptomatology.  He was feeling depressed about not being 
able to find a job and had thought about suicide.  He began 
weekly psychotherapy sessions.

In March 1999, a VA social worker stated that based upon her 
examination of the veteran, he had only mild impairments in 
occupational and social adjustments.  The veteran reported at 
that time that his bipolar disorder was well controlled on 
medication.  He stated he had felt "very low" the prior 
year when he was having difficulty getting a job, but that he 
was doing better now.  The social worker stated the veteran 
was psychiatrically stable.  That same month, a VA 
psychiatrist stated the veteran was likeable, had a good 
sense of humor, cooperative, and goal directed.  The veteran 
was oriented to time, place, and person.  He was able to 
organize his thoughts and expressed himself well.  Affect and 
mood were normal.  The examiner did not see any psychosis , 
delusions, hallucinations, or organicity.  He stated that 
based upon the way the veteran presented himself that he 
would make a good employee.  The examiner stated he did not 
see any panic attacks, inappropriate behavior or 
disorientation, memory loss, or obsessive rituals.  He 
entered a GAF score of 80. 

In January 2000, the VA psychiatrist stated the veteran had 
remained stable without signs of decompensation.  In January 
2001, the VA psychiatrist stated the veteran's bipolar 
disorder was stable.  In January 2002, the VA psychiatrist 
stated again that the veteran's bipolar disorder was stable.  
The veteran's mood was described as good at that time.  The 
veteran denied mood swings, mania, depression, and 
irritability.  In March 2002, the examiner noted the veteran 
was having marital problems, but that the veteran was doing 
"fairly well."  The veteran's speech was good with relevant 
and meaningful content.  The examiner stated the veteran had 
well-adjusted social behavior.  The veteran participated in 
that psychiatric evaluation with "perfect cooperation."  
The examiner entered a GAF score of 70.

The above-described symptoms are indicative of no more than a 
10 percent evaluation under either the former criteria or the 
current criteria.  Considering the former criteria, the 
veteran's impairment of social and industrial adaptability is 
no more than mild.  While the veteran had a period where he 
could not find a job and he felt suicidal, he was still able 
to function, and he knew he needed to get help, which he did.  
The record does not reflect that the veteran's difficulty 
finding a job had anything to do with his service-connected 
bipolar disorder.  Regardless, the veteran improved soon 
thereafter and found a job.  By March 1999, he was doing 
well.  A VA social worker stated the veteran had "only mild 
impairments in occupational and social adjustments."  The VA 
examiner stated that based upon the veteran's status in March 
1999, he would make a good employee.  In January 2000, 
January 2001, and January 2002, the VA psychiatrist stated 
the veteran's bipolar disorder was stable.  In March 2002, 
the examiner stated the veteran had well-adjusted behavior 
and was performing "fairly well."  Such clinical findings 
are against a determination that the veteran had more than 
moderate but less than rather large impairment in social and 
industrial adaptability.  Thus, the preponderance of the 
evidence is against a finding that the veteran's bipolar 
disorder as of November 1996 was any more than 10 percent 
disabling based upon the old criteria.

Considering the new criteria, the veteran's impairment of 
social and industrial adaptability is no more than mild.  The 
service-connected bipolar disorder does cause decreased 
efficiency and ability to perform occupational tasks; 
however, such occurs during periods of significant stress, 
which is clearly contemplated in the 10 percent evaluation.  
The veteran's symptoms are controlled with medication.  He 
has not been hospitalized since 1993-a period of more than 
10 years.  This is consistent with a finding that the veteran 
is appropriately evaluated as 10 percent disabling.  
Considering the criteria under the 30 percent evaluation, the 
veteran does not have a depressed mood.  He has consistently 
reported not being depressed, except for occasionally, which 
is contemplated in the 10 percent evaluation.  There have 
been no reports of memory loss, panic attacks, or sleep 
impairment.  In fact, in the March 1999 evaluation report, 
the VA psychiatrist stated that he did not see any panic 
attacks or memory loss and the veteran has never reported 
either symptom.  Throughout the appeal period, the veteran 
and the examiner have reported no paranoia, which would 
indicate that the veteran does not have suspiciousness.  The 
preponderance of the evidence is against a finding that the 
veteran's bipolar disorder is any more than 10 percent 
disabling based upon the new criteria.

This determination is supported by medical professionals's 
assignment of GAF scores of 70, 80, and 85.  Although the GAF 
score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of between 61 and 70 is defined as "Some mild 
symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A GAF score of between 
71-80) is defined as "If symptoms are present, they are 
transient and expectable reaction to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork)."  Id.  A GAF score of between 81-90 is defined 
as, "Absent or minimal symptoms (e.g., mild anxiety before 
an exam), good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems 
or concerns (e.g., an occasional argument with family 
members)."  Id.  Slight, mild and minimal symptoms are 
indicative of no more than a 10 percent evaluation.  See 
38 C.F.R. § 4.132, Diagnostic Code 9432.  The Board finds 
that these GAF scores establish that the veteran's bipolar 
disorder is no more than 10 percent disabling.  

The Board notes it does not find that consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The RO addressed this issue 
in its July 2003 supplemental statement of the case.  The 
Schedule for Rating Disabilities will be used for evaluating 
the degree of disabilities in claims for disability 
compensation.  The provisions contained in the rating 
schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Thus, with this in mind, the Board finds 
that the veteran's symptoms that warrant the 10 percent 
evaluation for bipolar disorder are clearly contemplated in 
the Schedule and that the veteran's service-connected 
disabilities are not exceptional nor unusual such as to 
preclude the use of the regular rating criteria.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
bipolar disorder has rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  
Again, as stated above, the veteran had not been hospitalized 
since he was in service.  Additionally, the veteran has never 
stated that he left a job due to his service-connected 
bipolar disorder.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

The Board notes that at the March 1999 psychiatric 
evaluation, the veteran stated he had probably blown the exam 
by presenting his symptoms as they were.  The implication was 
that the veteran chose not to exaggerate his symptoms in 
order to establish a basis for an increased evaluation for 
the service-connected bipolar disorder.  The Board 
appreciates the veteran's honest report of his bipolar 
disorder symptoms and commends him for the ambition he 
displayed while obtaining his bachelor's degree and pursuing 
jobs that were on par with his education level.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bipolar disorder is denied.



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



